DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 06/27/2022 without traverse of Group I, claims 1-12 for further examination. Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/16/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
5.	Claim 8 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 8, line 3 recites the limitation “the one or more mask island features”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the one or more mask island features” as “the one or more island mask features” recited in claim 1. To correct this problem, amend line 3 to recite “the one or more island mask features”.

Claim Rejections
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-12 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2017/0222145 A1) hereinafter Kim.
	As regards to claim 1, Kim discloses a shadow mask for a substrate (abs; fig 1), comprising: 
a frame 100 circumscribing a surface of the substrate ([0007]; [0018]; [0033]-[0042]; [0054]-[0056]; [0062]-[0067]; [0084]-[0085]; fig 1-5B; clm 1); 
one or more island mask features 400 configured as an island projecting upon the surface of the substrate, configured to block a deposition of a material onto at least a portion of the surface of the substrate ([0007]-[0011]; [0018]; [0033]-[0042]; [0054]-[0056]; [0060]-[0068]; [0071]-[0085]; fig 1-5B; clm 1-6); 
one or more crossbeams 310 coupling the one or more island mask features 400 to the frame 100 at an elevation relative to the substrate, wherein the one or more crossbeams 310 are configured to permit the deposition of the material onto the surface of the substrate underneath the one or more crossbeams 310 ([0007]-[0011]; [0018]; [0033]-[0042]; [0054]-[0056]; [0060]-[0068]; [0071]-[0085]; fig 1-5B; clm 1-6).
	As regards to claim 2, it is noted that claim 2 is a product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since Kim’s shadow mask assembly is similar to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.
As regards to claim 2, Kim discloses a shadow mask (abs; fig 1), wherein the shadow mask can be manufactured through an additive manufacturing process ([0007]-[0011]; [0018]; [0033]-[0042]; [0054]-[0056]; [0060]-[0068]; [0071]-[0085]; fig 1-5B; clm 1-6).
As regards to claim 3, Kim discloses a shadow mask (abs; fig 1), wherein the one or more crossbeams 310 are further configured to couple two or more island mask features 400 ([0007]-[0011]; [0018]; [0033]-[0042]; [0054]-[0056]; [0060]-[0068]; [0071]-[0085]; fig 1-5B; clm 1-6).
As regards to claim 4, Kim discloses a shadow mask (abs; fig 1), further comprising one or more posts 320 coupled at a first end to at least one of the one or more island mask features 400 or the frame 100 and coupled at a second end to one of the one or more crossbeams 310, wherein the one or more posts 320 are configured to elevate the one of the one or more crossbeams 310 relative to the surface of the substrate ([0007]-[0011]; [0018]; [0033]-[0042]; [0054]-[0056]; [0060]-[0068]; [0071]-[0085]; fig 1-5B; clm 1-6).
Regarding claim 5, the recitation “the deposition of the material upon the surface of the substrate is configured as a physical vapor deposition or sputtered deposition”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Kim since Kim meets all the structural elements of the claim and is capable of having the deposition of the material upon the surface of the substrate be a physical vapor deposition or sputtered deposition, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 5, Kim discloses a shadow mask (abs; fig 1), wherein the deposition of the material upon the surface of the substrate can be configured as a physical vapor deposition or sputtered deposition ([0006]-[0012]; [0018]; [0033]; [0040]-[0041]; [0051]-[0057]; [0060]-[0068]; [0071]; [0076]-[0077]; [0081]; [0084]-[0085]).
Regarding claim 6, the recitation “wherein the substrate is configured as an electronic device.”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Kim since Kim meets all the structural elements of the claim and is capable of having the substrate be configured as an electronic device, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 6, Kim discloses a shadow mask (abs; fig 1), wherein the substrate is capable of being configured as an electronic device ([0007]; [0018]; [0033]-[0042]; [0054]-[0056]; [0062]-[0067]; [0084]-[0085]).

Regarding claim 7, the recitation “wherein the deposition of the material upon the surface of the substrate is configured as a chemical vapor deposition or photolithography”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Kim since Kim meets all the structural elements of the claim and is capable of having the deposition of the material upon the surface of the substrate be configured as a chemical vapor deposition or photolithography, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 7, Kim discloses a shadow mask (abs; fig 1), wherein the deposition of the material upon the surface of the substrate is capable of being configured as a chemical vapor deposition or photolithography ([0006]-[0012]; [0018]; [0033]; [0040]-[0041]; [0051]-[0057]; [0060]-[0068]; [0071]; [0076]-[0077]; [0081]; [0084]-[0085]).
Regarding claim 8, the recitation “wherein the surface of the substrate further comprises one or more surface portions of differing elevation”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Kim since Kim meets all the structural elements of the claim and is capable of having the surface of the substrate comprise one or more surface portions of differing elevation, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 8, Kim discloses a shadow mask (abs; fig 1), wherein the surface of the substrate is capable of comprising one or more surface portions of differing elevation, wherein the one or more island mask features 400 are further capable of masking the one or more surface portions of differing elevation ([0007]-[0011]; [0018]; [0033]-[0042]; [0054]-[0056]; [0060]-[0068]; [0071]-[0085]; fig 1-5B; clm 1-6).
Regarding claims 9-10, the recitation “wherein the surface of the substrate is further configured as a nonplanar surface”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Kim since Kim meets all the structural elements of the claim and is capable of having the surface of the substrate further configured as a nonplanar surface, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 9, Kim discloses a shadow mask (abs; fig 1), wherein the surface of the substrate can further configured as a nonplanar surface, wherein the frame 100 can further configured to conform to the nonplanar surface ([0007]-[0011]; [0018]; [0033]-[0042]; [0054]-[0056]; [0060]-[0068]; [0071]-[0085]; fig 1-5B; clm 1-6).
As regards to claim 10, Kim discloses a shadow mask (abs; fig 1), wherein the one or more island mask features 400 are further capable of blocking the deposition of the material to at least a portion of the nonplanar surface ([0007]-[0011]; [0018]; [0033]-[0042]; [0054]-[0056]; [0060]-[0068]; [0071]-[0085]; fig 1-5B; clm 1-6).
As regards to claim 11, Kim discloses a shadow mask (abs; fig 1), further comprising non-island mask features 101 ([0007]-[0011]; [0018]; [0033]-[0046]; [0054]-[0056]; [0060]-[0068]; [0070]-[0085]; fig 1-5B; clm 1-6).
As regards to claim 12, Kim discloses a shadow mask (abs; fig 1), wherein the non-island mask features 101 are etched through a mask frame layer blocking the portion of the surface of the substrate ([0007]-[0011]; [0018]; [0033]-[0046]; [0054]-[0056]; [0060]-[0068]; [0070]-[0085]; fig 1-5B; clm 1-6).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717